UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6070


CAZZIE L. WILLIAMS,

                Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00689-JAG)


Submitted:   April 26, 2012                 Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cazzie L. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cazzie      L.   Williams     seeks      to    appeal     the    district

court’s order dismissing his 28 U.S.C. § 2241 (2006) petition as

a successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                             The

order is not appealable unless a circuit justice or judge issues

a    certificate    of    appealability.             28    U.S.C.    § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                 When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating      that       reasonable       jurists     would     find    that     the

district    court’s      assessment      of    the    constitutional         claims    is

debatable    or    wrong.        Slack   v.     McDaniel,     529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

             We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with    oral   argument       because     the     facts    and    legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               3